t c memo united_states tax_court earl m hasbrouck and donna m hasbrouck petitioners v commissioner of internal revenue respondent docket no filed date earl m hasbrouck and donna m hasbrouck pro sese joan s dennett for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was assigned pursuant to sec_7443a of the internal_revenue_code as amended and in effect when the petition was filed and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure this case is before the court on petitioners’ motion for litigation and administrative costs pursuant to section and rule in a notice_of_deficiency issued on date respondent determined deficiencies in petitioners’ and federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively the petition was filed on date and on date respondent's answer was filed on date a stipulated decision was entered in which the parties agreed there were no deficiencies in federal income taxes for any of the years in issue petitioners thereafter filed the motion here under consideration seeking an award of litigation and administrative costs in the amount of dollar_figure of which dollar_figure is attributable to their own time the stipulated decision was vacated and filed as a stipulation of settled issues on date respondent's response to the motion wa sec_1 references to sec_7430 are to that section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 effective for proceedings commenced after date and by sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 effective with respect to proceedings commenced after date filed on date a hearing on petitioners’ motion was conducted on date in helena montana the issue for decision is whether petitioners are prevailing parties within the meaning of sec_7430 findings_of_fact petitioners are husband and wife they filed timely joint federal_income_tax returns for the years in issue at the time the petition was filed they resided in ulm montana references to petitioner are to earl m hasbrouck petitioner has been employed as an independent_contractor in the construction industry since donna m hasbrouck is and was during the relevant periods a professional bookkeeper on their and federal_income_tax returns petitioner listed his occupation as self-employed and donna m hasbrouck listed her occupation as bookkeeper sometime in petitioner injured his back on their federal_income_tax return petitioner listed his occupation as disabled and donna m hasbrouck again listed her occupation as bookkeeper in date petitioners purchased an 80-acre tract of land located in ulm montana the property before purchasing the property petitioners had never been engaged in the trade_or_business_of_farming petitioners purchased the property with the intention eventually to raise livestock at the time they purchased the property petitioners lived approximately miles away in great falls montana a few sheds were on the property at the time of its purchase approximately acres of the property had been placed in the conservation reserve program crp by the previous owner the crp is a program implemented by the agricultural stabilization and conservation service ascs and the commodity credit corporation ccc on behalf of the u s department of agriculture usda the purpose of the crp is to preserve and improve the soil and water resources of erodible cropland under the crp the usda enters into a long-term_contract with the owner or operator of highly_erodible_cropland to convert the cropland which is normally devoted to the production of an agricultural commodity to a less intensive use the less intensive use is outlined in a conservation plan developed by the soil conservation service and the local ascs and typically requires the owner or operator to establish a permanent vegetative cover on the land as well as to control noxious weeds on the crp acreage in exchange for the owner's implementation of the conservation plan the ccc agrees to pay the owner or operator an annual rental payment for the period of years specified in the contract share with the owner or operator the cost of establishing the conservation practices specified in the conservation plan and provide technical assistance to assist the owner or operator in carrying out the contract on date petitioners signed a form crp-1 conservation reserve program contract the contract to continue the enrollment of the acre sec_2 in the crp the contract provided for an annual rental rate of dollar_figure per acre and was to be effective until a representative of the ccc signed the contract on date an appendix to the contract lists the eligibility requirements for participation in the crp in pertinent part the appendix provides eligibility requirements a in order for any person to be eligible for payments under this contract such person must be an owner or operator of eligible cropland and -- if an owner of eligible cropland must have owned such cropland for not less than years prior to the close of the applicable_period for entering in contracts with ccc unless c it is determined that the new owner of such there is evidence in the record that at some later time acres rather than acres were placed in the crp cropland did not acquire such cropland for the purpose of placing it in the crp in order for a producer3 to qualify for payments under the crp an annual determination is made by the local ascs regarding whether the producer is actively engaged in farming for this purpose petitioners submitted on an annual basis a form ccc- 502a farm operating plan for payment eligibility review for an individual farm operating plan form or form to the cascade county ascs office4 outlining their implementation of the conservation plan the farm operating plan form provides that the information collected will be used in applying statutory payment eligibility and limitation provisions the form defines active personal labor as follows active personal labor - is personally providing physical activities necessary in a farming operation including activities involved in land preparation planting cultivating harvesting and marketing of agricultural commodities in the farming operation other physical activities include those physical activities required to establish and maintain conserving cover crops or conserving use acreages and those physical activities necessary in livestock operations a producer is defined as a person who as owner landlord tenant or sharecropper would have shared in the risk of producing the crop on the land to be placed in the crp or shares in the proceeds therefrom at some point in the 1990's the cascade county agricultural stabilization and conservation service became known as the cascade county farm service agency petitioners submitted a completed farm operating plan form each year of the crp contract to the cascade county ascs as a representative example petitioners submitted to the court their completed farm operating plan form for the year in response to question a on the form what estimated percent or hours of active personal management do you provide petitioners indicated petitioners also indicated that they owned percent of the equipment used in the farming operation the cascade county ascs made an annual review of the information provided by petitioners in their farm operating plan forms and issued what petitioners termed a farm status determination each year as a representative example petitioners submitted to the court the farm status determination they received from the cascade county ascs on date which states the cascade county asc committee has completed its review of your farm operating plan for based on the information submitted the committee determined that you are actively engaged in a farming operation as an individual separate and apart from any other individual or entity it also understands that you are separately responsible for your interest in the operation based on these findings the committee has determined that you are one person for payment limitation purposes separate and distinct from any other individual or entity this determination is based on the facts as submitted any unrevealed circumstances could require the application of a more restrictive rule in fulfilling the terms of the crp contract petitioners among other things planted approximately big_number trees prepared the land and planted the grasses specified by the soil conservation service built fences purchased seeders tractors and water tanks and kept several goats to prevent the spread of noxious weeds on their federal_income_tax returns petitioners reported wages salaries tips etc of dollar_figure dollar_figure and dollar_figure for taxable years and respectively petitioners also reported gross_receipts from petitioner's schedule c construction business in the amounts of dollar_figure for and dollar_figure for consistent with petitioner's disabled status petitioners did not attach a schedule c for his construction business to their federal_income_tax return on schedules f attached to their federal_income_tax returns for the years in issue petitioners reported as income the dollar_figure received pursuant to the crp contract as well as cooperative distributions petitioners deducted the following schedule f expenses petitioners reported cooperative distributions of dollar_figure and dollar_figure for taxable years and respectively dollar_figure big_number big_number big_number depreciation feed purchased gasoline fuel and oil insurance mortgage interest other interest labor hired repairs and maintenance seeds and plants purchased big_number supplies purchased taxes utilities big_number veterinary fees and medicine other expenses legal acct miscellaneous advertisement office supplies road expenses windbreak exp total expense sec_222 big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number petitioners’ schedules f reflected net losses of dollar_figure dollar_figure and dollar_figure for and respectively in date petitioners received notification from respondent that their and taxable years were to be examined in date donna m hasbrouck accompanied by brian bras an accountant with the firm that prepared petitioners’ tax returns traveled to respondent's offices in great falls montana and met with sue e mcconaughy ms mcconaughy the tax_auditor responsible for the examination ms mcconaughy had previously requested information from petitioners regarding the deductions and losses reflected on the schedules f although certain books_and_records relating to the property were provided to ms mcconaughy it is unclear from the record whether the farm status determination letters from cascade county ascs had been provided to her at the initial meeting ms mcconaughy issued her examination_report by letter dated date the 30-day_letter insofar as relevant for our purposes the 30-day_letter proposed to disallow the losses claimed on schedules f of petitioners' and federal_income_tax returns the following explanation for the proposed disallowance was provided because the amount of income you receive each year is fixed by the federal government no amount of effort or management skill on your part can increase it therefore it has been determined that at this point in your operation you are not yet in business in order to report income and expenses on schedule f you must be in the_business_of_farming because you are not the use of schedule f is not appropriate the examination_report reclassified the crp income and expenses as rental income the report explained the adjustments as follows previous court rulings have determined that when crp income is not farm income it is reported as rental income your crp income for the three years shown has been reclassified as rental income and the allocable expenses reclassified as rental expenses the expenses allocated to the rental income are only the ones that are directly connected with the maintenance of the real_estate in a six-page letter dated date the protest letter mr bras disputed ms mcconaughy’s findings the protest letter covered in detail petitioners’ acquisition of the property in date and their subsequent use of the land under the crp contract the statement of facts portion of the protest letter states pursuant to the crp contract as signed by taxpayers on taxpayers must meet strict conditions in order to initially qualify and continue to qualify under the crp among those conditions are the following based upon their obligation under the crp contract taxpayers have actively maintained their property using conservation practices and other farm management techniques as stated above taxpayers’ farming activities are subject_to an annual review by the local ascs office taxpayers have purchased seeders tractors water tanks and built fences to prevent adjoining farmers’ cattle from grazing upon their land seeding the land with grass seed and building shelter belts is required by the crp contract taxpayers also have purchased water tanks and haul water since they do not have water available on a yearlong basis they have also purchased a few goats to prevent the spread of noxious weeds such as leafy spurge and knapweed the state of montana currently is attempting to eradicate the spread of these and other noxious weeds again these expenditures are dictated by the terms of the crp contract in the initial years of operation taxpayers paid wages to employees for the building of the fence and other farm related work taxpayers filed the appropriate payroll reports with both state and federal authorities on the employees’ wages no expenses have been incurred since the purchase of the land which do not specifically relate to the use of the property as prescribed by the crp contract taxpayers have not incurred costs of a nature which are only for the future use of their farm after they are no longer being paid_by the crp in the protest letter petitioners requested that the matter be transferred to the appropriate appeals officer if the examination_division did not agree with petitioners’ position in addition to a form_2848 power_of_attorney and declaration of representative and the examination_report the protest letter listed as enclosures the following crp contract letter from ascs office dated letter from ascs office dated letter from ascs office dated letter from ascs office dated discussion of crp payments from the farm income_tax workbook page of irs publication the letters from the ascs office listed above refer to the farm status determination letters petitioners received annually from the cascade county ascs sometime in date respondent requested that petitioners sign a waiver of the limitations_period in a letter dated date to mark murray operations manager at respondent's great falls office petitioners declined to sign the waiver stating there is no need for an extension of time this matter was appealed to higher authority three months ago it should not even be in your office it especially should not be on the desk of sue mcconaughy i feel there is ample time remaining until date in which to get the matter before an appeals officer before any statute_of_limitations expires to that end this is a demand that you forward the hasbrouck appeal to the next level your excuse we need the original documents with which to send the matter to appeal is in my opinion self-serving nonsense your tax examiner made a determination and issued subsequent findings based on what is available there is no logical reason an appeal cannot be accomplished using the same documents request for any extension of time is denied the and ‘94 federal_income_tax returns of hasbrouck stand as submitted we have a right to an appeal we demand that right and we demand it be accomplished before an day letter is issued in a letter dated date petitioners requested the previous court rulings mark murray responded to this letter in a letter dated date which states in relevant part i am responding to your letter dated date in which you requested all pertinent data citations of law and or authority and detailed referenced support data regarding the examination of your and federal_income_tax returns i am unable to comply with your request at this time because at your request the case files and their contents have been forwarded to the appeals_division in denver and now fall within that office’s jurisdiction i will however forward your request so that appropriate reference information from the file can be sent to you petitioners’ case was assigned to anita teichrow an appeals officer in the helena appeals_office in a letter dated date ms teichrow again requested that petitioners sign a consent to waive the limitations_period ms teichrow’s date letter referenced the following taxable periods and in response to ms teichrow’s date letter petitioners stated in a date letter ms teichrow this writer has no sympathy for the irs’ position you assert in your letter s given the fact that the irs has via it’s own internal action deliberately intentionally delayed adjudication of the hasbrouck appeal your excuses are understandable - but they are still merely excuses we believe you are attempting to justify five months of irs delays by imposing unreasonable time constraints on the taxpayer we are also without sympathy to the irs’ position because in your letter you threaten i cannot proceed with consideration of your case unless i receive the extension forms within ten days from the date of this november letter that caveat pretty much ends our relationship no matter how you sugar-coat your comments we believe they can be interpreted no other way than to be a blatant attempt at intimidation simply stated we will not be intimidated by threats - or any other form of unprofessional conduct no unjustified extension of time will be forthcoming the tax deadline is still five months away we suspect a reasonable appeals officer will be able to see the whimsical nature of the tax examiner’s so-called decisions within fifteen minutes of responsible review by any mathematical standard that still leaves five months time in which to dispose_of the appeal also on date petitioners wrote to paul thornton in helena montana whom they identify as respondent's regional_director_of_appeals in that letter petitioners stated inasmuch as teichrow did voluntarily remove herself from the hasbrouck tax matter after december 10th this correspondence is intended to request that you personally intervene and take the appropriate administrative action to ensure that the hasbrouck appeal is placed into the hands of another irs officer who will have the time for a responsible review sometime in early december petitioners spoke with greg loendorf ms teichrow’s supervisor on the basis of this conversation petitioners wrote a letter dated date to ms teichrow and stated to begin with i acknowledge that your supervisor wants you to remain on the hasbrouck tax matter as the appeals officer i have no objections your supervisor stated that you would be able to schedule an appeals_conference sometime during early january you may schedule it at your convenience just give us sufficient warning so that we may include brian bras it is my understanding that the conference is to be held prior to the time any ninety day letter is issued it is also my understanding that prior to the time the conference is held some responsible individual is going to see to it that brian bras and i finally have the opportunity to review the citations of law and or authority we requested long long ago in support of the tax examiner’s so-called findings it is of extreme urgency we have the opportunity to review this data prior to the time of any conference because not one person involved in this dispute really understands that basis for mcconaughy’s allegations please see to it we receive the irs support data in a letter dated date ms teichrow responded to petitioners’ date letter as follows i spoke with my supervisor greg loendorf yesterday since my understanding of your conversation with him was not the same as recited in your letter dated date he advised me that if you do not sign a consent the 90-day letter will be issued the letter will not be issued until the first part of january because of the processing time necessary for us to do so however mr loendorf told me he agreed i would hold a conference during the 90-day period in an attempt to resolve the case i have not had the opportunity to review your case in depth however it appears you received copies of the examiner’s workpapers along with her audit report therefore at this time you will not receive anything further from me regarding citations of law and or authority i reserved a room in the great falls irs office for thursday date in order to hold the conference by letter dated date petitioners responded as follows to ms teichrow's letter of the previous day the tenor of your remarks indicates you intend no co- operation what is the point of scheduling a meeting if the irs intends to withhold the evidence necessary to resolve the dispute we did receive copies of the examiner’s workpapers and her report as you suggest the irs has already been notified that none of us who has reviewed the examiner’s work papers and report even remotely understands what basis mcconaughy could possibly have used to make the determinations she did it is our right to know and understand that basis before any meeting is scheduled because it is our right to know and understand that basis - and also because none of us can draft an intelligent reply to the examiner’s allegations in our own defense because we do not know and understand that basis - this paragraph constitutes notice to the irs that until such time as the support data we have repeatedly requested are furnished there will be no meeting there is nothing to meet about i feel it will be fair to stipulate that before consideration be given to future meetings the irs will be required to have the citations of law and or authority and support data we requested delivered into our hands at least two weeks prior to the time any meeting is scheduled days will be considered a reasonable_time in which to furnish the citations of law and or authority and support data on date petitioners requested from ms teichrow a complete copy of respondent's administrative file ms teichrow responded by letter dated date as follows in response to mr hasbrouck’s request for a copy of the entire file i am enclosing a complete copy of the examiner’s report including workpapers showing the adjustments made for and i have not copied the entire file as much of the remainder is correspondence i acknowledge receipt of your letter dated date it is my understanding from this communication that you have declined to meet with me on date i will not be responding to your request for citations of law and or authority and support data within days as previously advised my work is managed on a first-in_first-out basis as such i have not had an opportunity to make an in-depth review of your case in a letter to ms teichrow dated date petitioners acknowledged receipt of the copy of the examiner’s report and stated the irs steadfastly refuses to furnish any proof that the deficiency it claims is based on law or fact in spite of telling us previous court ruling s have determined what previous court rulings court rulings have designations so we can look them up what are those designations i do decline to meet with you until such time as you comply with the request made by this taxpayer on date to furnish data in support of irs argument s in a letter dated date petitioners again wrote to ms teichrow’s supervisor greg loendorf in this letter petitioners requested that mr loendorf see to it that some responsible individual within your department furnishes us with a list of personnel as it pertains to the appeals_division 'chain of command ' beginning with the name of the assigned appeals officer all the way to the top petitioners also claimed that ms teichrow refused to provide the citations of law and or authority and support data that petitioners had previously requested as indicated on date respondent issued a notice_of_deficiency to petitioners in which deficiencies in their and federal income taxes were determined relevant for our purposes the adjustments that gave rise to the deficiencies were explained as follows the dollar_figure and the dollar_figure shown on the a and returns respectively as schedule f farm_losses are not allowed because it has not been established that any amount of loss was sustained in a trade_or_business however certain of these deductions are allowable as rental expenses below therefore taxable_income is increased dollar_figure for and dollar_figure for of the losses addressed above dollar_figure for b and dollar_figure for were expended for the production maintenance or conservation of income the remainder of the losses are not allowable since they were not sustained in a trade_or_business and were not expended for the production conservation or maintenance of income therefore taxable_income is decreased dollar_figure for and dollar_figure for c due to an increase in the amount of adjusted_gross_income for as computed at exhibit a no amount of net_operating_loss_deduction is available to be carried from to consequently the tentative allowance for is recaptured in full in a letter dated date petitioners wrote respondent and again demanded copies of all evidence and support data previously requested petitioners noted that their previous requests for the court rulings referenced in ms mcconaughy’s report have been ignored and denied by irs action and that the previously requested data supporting the irs position was required for the effective presentation of petitioners’ case in a letter dated date to john rigler problem_resolution_officer with respondent's helena office petitioners again requested information regarding the chain of command for respondent's appeals_office petitioners stated that this information was necessary for the preparation of our defense in seeking adjudication petitioners wrote another letter on date to john rigler again outlining their position for the complaint before the ombudsman regarding the professional protocol of the appeals section actions petitioners also requested the appeals_division technical operations manual outlining one-by- one the procedural steps required of irs personnel in appeals resolution in another letter to john rigler dated date petitioners further requested that they be given more information from respondent's technical manual regarding the administration of the irs operations department for case preparation on date petitioners retained thomas e towe to represent them in this case in a letter dated date john rigler responded to petitioners’ april april and april letters mr rigler stated you clearly have been frustrated in your efforts to find out what court rulings were referred to in the examination_report proposing an adjustment to rental income and expenses on your income_tax return to rectify this problem an irs attorney researched this matter and provided me with the following information to give you under the conservation reserve program crp the farmer receives a yearly rental payment from the government in return for implementing a ten year conservation program the farmer is barred from harvesting any crops from the land or utilizing it for grazing purposes other than planting cover and eradicating noxious weeds the land must be left alone see 86_br_582 bankr w d wis c f_r sec_704 et seq in 120_br_81 bankr s d tex the court explained crp as follows under farm programs like the crp owners and operators on date mr towe filed a motion to withdraw as counsel of record for petitioners mr towe’s motion was granted on date of highly_erodible_cropland may enter into a long- term contract with the secretary of agriculture providing for conversion to a less intensive use of that cropland by contracting with the u s department of agriculture agriculture stabilization conservation service ascs not to place farm_land into production the farmer foregoes the possibility of generating farm income by growing crop and selling 74_br_401 bankr s d ohio 75_br_501 bankr n d ohio title of the u s code specifically designates these payments as rental payments once the crp contract is in place the regulations require that if the property is sold or transferred the new owner of the property has the right to terminate the crp contract see c f_r sec_704 90_br_946 bankr n d iowa the next question however is whether an individual is in a trade_or_business in a similar situation an individual owned acres of farm_land of which approximately acres was tillable the farmer then placed acres in the crp program in this case the service determined that the individual had retired from farming private_letter_ruling thus absent any other facts should an individual purchase farm_land already in the crp program and owns no other operating farm_land the service will more than likely determine that the individual is not in the trade_or_business_of_farming since there is not material_participation occurring with respect to such commodity there is nothing further i can do for you as i explained in my date letter to you the irs problem_resolution_program cannot take the place of normal appeals channels since you chose not to resolve this matter with irs appeals officer anita teichrow you must decide if you wish to petition the u s tax_court you must do so within the 90-day statutory period if you petition the u s tax_court irs district_counsel will again attempt to resolve this disputed tax_deficiency with you short of going to court the petition in this case was filed on date in their petition petitioners allege that they were actively engaged in the trade_or_business_of_farming because they have a contract with the cascade county ascs committee representing the united_states department of agriculture for the crp program which requires that they actively participate in the farming operation they have in fact fulfilled the terms of their agreement and have pursuant to that end done considerable farming activity each year in order to fulfill their obligations under the crp contract in addition they have actively managed the balance of the 80-acre tract ie they have taken care of the animals which the agricultural land sustains in his answer filed on date respondent denies petitioners’ allegation that they were actively engaged in the trade_or_business_of_farming during the years in issue on june and date mr towe made written requests for a conference with helena district_counsel for the purpose of settling petitioners’ case in a letter dated date to mr towe respondent conceded the deficiencies against petitioners respondent explained the concession as follows on date the tax_court decided the case of ray v commissioner t c memo which dealt with crp payments and whether they are received in the taxpayer’s trade_or_business the facts are very similar to your clients’ case the only difference however is that in ray the taxpayer was a farmer at the time he acquired the land in your case your clients were not farmers when the crp land was purchased prior to the determination of the ray case our research failed to locate any other cases directly dealing with the issue currently in dispute in light of the court’s recent decision in ray we have reconsidered our position and we are conceding the case in full opinion a taxpayer who is a prevailing_party in an administrative or court_proceeding is entitled to an award of reasonable litigation and administrative costs incurred in such proceedings sec_7430 to be a prevailing_party a taxpayer must establish that the position_of_the_united_states in the proceeding was not substantially justified the taxpayer substantially prevailed with respect to either the amount in controversy or the most significant issue or set of issues presented and the taxpayer met the net_worth requirements of u s c sec d b on the date the petition was filed sec_7430 additionally the taxpayer must also establish that all available administrative remedies have been exhausted insofar as litigation costs are concerned sec_7430 that the taxpayer has not unreasonably protracted the administrative or judicial proceedings sec_7430 and that the costs claimed are reasonable in amount sec_7430 and all of the foregoing requirements must be satisfied 88_tc_492 in response to petitioners' motion respondent argues that petitioners are not prevailing parties because the position_of_the_united_states was substantially justified that petitioners have failed to exhaust their administrative remedies and that the costs claimed are not reasonable respondent concedes that petitioners have satisfied the other requirements of sec_7430 we first consider whether respondent’s position was substantially justified for the following reasons we find that it was a position is substantially justified if it is justified to a degree that could satisfy a reasonable person and has a reasonable basis in both fact and law 487_us_552 interpreting similar language in the equal_access_to_justice_act u s c sec 55_f3d_189 5th cir affg tcmemo_1994_182 106_tc_76 the determination of reasonableness is based on all of the facts and circumstances surrounding the proceedings nalle v commissioner supra pincite a position has a reasonable basis in fact if there is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion pierce v underwood supra pincite a position is not substantially justified in law if legal precedent does not provide substantial support for the commissioner’s position given the facts available to the commissioner 94_tc_685 respondent has taken the position that petitioners have failed to establish that they were actively engaged in the trade_or_business_of_farming during the years in issue respondent took this position in the administrative_proceeding when the statutory_notice_of_deficiency was issued to petitioners on date sec_7430 and in the court_proceeding when the answer to the petition was filed on date we may consider the reasonableness of respondent's position in the administrative_proceeding separately from respondent's position in the judicial proceeding huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding on another issue tcmemo_1991_144 in this case however because the positions are the same we consider them in a single analysis petitioners argue that respondent's position was not substantially justified either in fact or in law in petitioners' view the fact that the property was subject_to the crp contract conclusively establishes that they were actively engaged in the trade_or_business_of_farming for purposes of sec_162 during the years in issue they point out that the usda and the internal_revenue_service irs are both agencies of the united_states and suggest that because the former agency determined that they were actively engaged in farming respondent's position that they were not actively engaged in the trade_or_business_of_farming cannot be considered substantially justified in addition they argue that respondent's concession of the underlying deficiencies is in effect tantamount to a concession that his position was not substantially justified we disagree with petitioners on both points as pointed out by respondent the determination made by the usda through the cascade county ascs that petitioners were actively engaged in farming is not a determination for federal_income_tax purposes that petitioners were actively engaged in a trade_or_business for purposes of sec_162 it is clear to us that different criteria are taken into account in making such determinations for example a profit_motive is necessary to support a deduction claimed under sec_162 nothing in the record suggests that a profit_motive is necessary to qualify for crp payments furthermore the fact that the commissioner ultimately concedes all or part of a case is not sufficient to establish that the commissioner’s position was unreasonable 92_tc_760 89_tc_79 affd 861_f2d_131 5th cir but is merely a factor to be considered 931_f2d_1044 5th cir deductions such as those claimed by petitioners on their schedules f are a matter of legislative grace a taxpayer claiming such deductions must prove entitlement to them 503_us_79 in particular for a taxpayer to claim a deduction on a schedule f the taxpayer must establish that the farming activity constitutes a trade_or_business the supreme court has stated that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit a sporadic activity does not qualify 480_us_23 the question of whether a taxpayer is engaged in a trade_or_business requires an examination of all the relevant facts id pincite in applying the facts_and_circumstances_test courts have focused on three factors indicative of whether a trade_or_business exists first the taxpayer must undertake the activity intending to make a profit 86_tc_1326 affd 113_f3d_670 7th cir 83_tc_667 second the taxpayer must be regularly and actively involved in the activity 674_f2d_1359 10th cir third the taxpayer’s business operations must have actually commenced 75_tc_424 affd without published opinion 691_f2d_490 3d cir respondent developed his position in this case on the basis of his examination and investigation of petitioners’ returns cf 100_tc_457 affd in part revd in part and remanded 43_f3d_172 5th cir other than the information relevant to the qualification of the property for the crp contract petitioners failed or refused to provide complete information to respondent regarding whether they were actively engaged in the trade_or_business_of_farming during the years in issue some of the factors respondent took into account in determining that petitioners were not engaged in the trade_or_business_of_farming include petitioners had not engaged_in_the_business_of_farming prior to their purchase of the property in petitioners' only activities with respect to the property during the years in issue were those undertaken pursuant to the crp contract petitioners planned to start a cattle operation on the land after the expiration of the crp contract petitioners resided approximately miles from the property during the years in question petitioner was employed in the construction industry and donna m hasbrouck was employed as a bookkeeper during the years in issue petitioner sustained a back injury in which resulted in his listing his occupation as disabled on petitioners' tax_return petitioners earned substantial amounts of income from sources other than their farming activity for the years in issue and petitioners incurred significant losses from their farming activity during the years in issue which they used to offset their other income from the foregoing facts we do not consider it unreasonable for respondent to have concluded that petitioners' activities in connection with the property did not constitute a trade_or_business during the years in issue accordingly we find that respondent’s position had a reasonable basis in fact petitioners also contend that respondent's position was not substantially justified in law because it is inconsistent with positions taken by the commissioner in two private letter rulings and ray v commissioner tcmemo_1996_436 the rulings consider whether crp payments were includable in the taxpayers' net_earnings_from_self-employment and therefore subject_to the self-employment_tax imposed by sec_1401 the commissioner's conclusions regarding the nature of the crp payments as articulated in the rulings were dependent upon factual determinations focusing on whether the taxpayers materially participated in the trade_or_business_of_farming during the relevant years the private letter rulings do not stand for the proposition that a taxpayer is actively engaged in the trade_or_business_of_farming merely because the taxpayer is eligible to receive crp payments with respect to certain property nor do we agree as petitioners suggest that ray v commissioner supra supports a finding that respondent’s position was not substantially justified in law as in the private letter rulings the issue in ray was whether crp payments were includible in the taxpayer's net_earnings from self- employment and therefore subject_to the self-employment_tax imposed by sec_1401 to be income subject_to the self- employment_tax we stated that the income in question must derive from a trade_or_business carried on by an individual and that there must be a nexus between such trade_or_business and the income that the individual has received in ray however the parties stipulated that the taxpayer was engaged in the active trade_or_business_of_farming and or cattle grazing thus the 7in revrul_60_32 1960_1_cb_23 respondent took the position that payments attributable to the acreage reserve program described in the soil bank act title i of the agricultural act of ch 70_stat_188 formerly u s c constitute net_earnings_from_self-employment to the recipient unless the recipient does not operate or materially participate in the operation of a farm but see wuebker v commissioner t c ___ rejecting the reasoning of the revenue_ruling and holding that crp payments as rental payments are not subject_to the self-employment_tax imposed by sec_1401 neither party made reference to this revenue_ruling in connection with the motion here under consideration because the revenue_ruling contemplates an examination of facts and circumstances we do not consider respondent's position in this proceeding to be contrary to the position stated in the revenue_ruling inquiry in that case was not whether the taxpayer had entered in the trade_or_business_of_farming but whether the crp payments had a direct nexus to the taxpayer’s existing trade_or_business_of_farming and or cattle grazing on this issue we found that since the crp acreage was added to his existing farmland and since petitioner connie ray was already in the_business_of_farming and ranching this was a payment to him in connection with his ongoing trade_or_business ray v commissioner supra the issue in dispute in ray was obviously different from the issue originally in dispute in this case given the different issues and the factual distinctions between the two cases we consider ray to be of limited application here notwithstanding respondent's concessions of the deficiencies in reliance upon that case furthermore we do not consider the position originally taken by respondent here to be in conflict with the position taken by the commissioner in ray on the basis of the facts available to respondent at the relevant time we find that respondent's position had a reasonable basis in fact and law it follows and we hold that we went on to hold that the crp payments in question were subject_to the self-employment_tax ray v commissioner tcmemo_1996_436 but see wuebker v commissioner t c ___ petitioners' attack on the reasonableness of respondent's position is undermined by their failure to take full advantage of the opportunities to meet with irs officials in order to discuss respondent’s adjustments and present additional information in support of the disallowed deductions respondent's position in the administrative and litigation proceedings was substantially justified because the requirements of sec_7430 are conjunctive minahan v commissioner t c pincite our holding that respondent’s position was substantially justified results in the denial of petitioners’ motion consequently we need not address respondent’s other objectionsdollar_figure to reflect the foregoing and the stipulation of settled issues filed on date an appropriate order and decision will be entered we note that petitioners have requested an award for costs incurred before the issuance of the notice_of_deficiency administrative costs are those costs incurred in connection with an administrative_proceeding within the irs sec_7430 c sec_7430 for present purposes limits recoverable administrative costs to those incurred on or after the date of the notice of the deficiency and up to the time the petition is filed sec_7430 see huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding tcmemo_1991_144 petitioners have also requested an award for fees for their own time at an hourly rate of dollar_figure sec_7430 operates to cover actual expenditures made with regard to representation consequently pro_se taxpayers are not entitled to an award for the value of their services because no fee is paid_or_incurred 27_f3d_436 9th cir 840_f2d_244 4th cir 87_tc_838
